                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN
 ADRIAN J. JACKSON,

                                                                        ORDER
        Plaintiff,
 v.
                                                                Case No. 19-cv-04-bbc
 NATHAN TAPIO, M. JENSEN, M. BLOCK
 and JOHN DOE(S),

        Defendants.

       Plaintiff Adrian J. Jackson a prisoner in the custody of the Wisconsin Department of

Corrections, has submitted a proposed complaint and has paid the $400 filing fee. Because

plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act, which requires

the court to screen the complaint to determine whether any portion is frivolous or malicious,

fails to state a claim on which relief may be granted or seeks monetary relief from a defendant

who is immune from such relief.

       Plaintiff also filed a motion to proceed in forma pauperis. Dkt. 4. However, because

plaintiff paid the $400 filing fee, I will deny as unnecessary plaintiff’s motion to proceed in

forma pauperis.

                                            ORDER

       IT IS ORDERED that plaintiff Adrian J. Jackson’s complaint is taken under advisement

pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when such a decision has

been made. In the meantime, if plaintiff needs to communicate with the court about this case,

plaintiff should be sure to write the case number shown above on any communication.


               Entered this 4th day of January, 2019.

                                     BY THE COURT:

                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
